 



Exhibit 10.6
GOODRICH CORPORATION
PENSION BENEFIT RESTORATION PLAN
INTRODUCTION
The purpose of this Plan is to provide supplemental pension benefits to certain
employees who are or were participants in the Goodrich Corporation Employees’
Pension Plan. The supplemental pension benefits provided by this Plan are
intended to provide covered employees with pension benefits that, in the
aggregate, will be equal to the pension benefits the employees would receive
under the Goodrich Corporation Employees’ Pension Plan if such plan was not
subject to certain Internal Revenue Code limitations applicable to qualified
retirement plan benefits.
This Plan, currently known as the Goodrich Corporation Pension Benefit
Restoration Plan, is hereby amended and restated as of January 1, 2002. This
restatement of the Plan reflects all prior amendments to the Plan and also
reflects the fact that the provisions of the Goodrich Corporation Savings
Benefit Restoration Plan are contained in a separate document.
ARTICLE I. DEFINITIONS

  1.1   “Board” means the Board of Directors of Goodrich Corporation.     1.2  
“Change in Control” means a change in control of the Company, as defined in the
Goodrich Corporation Management Continuity Agreement, as it may be amended from
time to time.     1.3   “Code” means the Internal Revenue Code of 1986.
References to any Section of the Code shall be deemed to refer to such Section
as it currently exists or as it may be amended from time to time.     1.4  
“Committee” means the Benefit Design and Administration Committee, or any
designated group with similar responsibilities.     1.5   “Company” means
Goodrich Corporation.     1.6   “Eligible Employee” means an individual (a) who
is or was an employee of the Company, (b) who is or was a participant in the
Goodrich Retirement Plan, and (c) who is or has been designated as an Eligible
Employee by the Board.

 



--------------------------------------------------------------------------------



 



  1.7   “Goodrich Retirement Plan” means the Goodrich Corporation Employees’
Pension Plan, as it may be amended from time to time, and its predecessors and
successors.     1.8   “IRS Limits” means the limitations on qualified retirement
plan benefits contained in the Code, including Code Sections 401(a)(17) and 415,
as amended from time to time. The Committee, in its sole discretion, may
authorize the inclusion of additional Code Sections for purposes of this Plan.  
  1.9   “Normal Form of Benefit” means the same form of benefit payment, the
same benefit commencement date, and the same beneficiary as elected by an
Eligible Employee under the Goodrich Retirement Plan.     1.10   “Plan” means
this Goodrich Corporation Pension Benefit Restoration Plan, as in effect at any
time.     1.11   “Restricted Retirement Allowance” means, for any calendar year,
the amount of pension benefits paid to an Eligible Employee from the Goodrich
Retirement Plan.     1.12   “Supplemental Pension Benefit” means the benefit
calculated under Article II of this Plan.     1.13   “Total Retirement
Allowance” means, for any calendar year, the total amount that would be paid to
an Eligible Employee (or to his or her beneficiary) from the Goodrich Retirement
Plan calculated in the following manner:

  (a)   By disregarding the IRS Limits contained in the Goodrich Retirement
Plan;     (b)   By increasing the Eligible Employee’s “Earnings” under the
Goodrich Retirement Plan by the amount of salary reduction contributions made to
nonqualified deferred compensation plans maintained by the Company; and     (c)
  In the discretion of the Committee, by giving an Eligible Employee credit for
“Vesting Service” and “Benefit Service” under the Goodrich Retirement Plan for
all of the Eligible Employee’s service with the Company (and predecessor
companies, if applicable).

ARTICLE II. COMPUTATION OF SUPPLEMENTAL PENSION BENEFITS

  2.1   If an Eligible Employee’s Total Retirement Allowance exceeds the
Restricted Retirement Allowance payable to the Eligible Employee for any
calendar year, the Eligible Employee shall be entitled to receive a Supplemental
Pension Benefit from this Plan equal to the amount of such excess. Supplemental
Pension Benefits shall be calculated using the Normal Form of Benefit.

-2-



--------------------------------------------------------------------------------



 



ARTICLE III. SOURCE AND TIMING OF PAYMENT AND BENEFITS

  3.1   Except as otherwise provided in Section 3.2, Supplemental Pension
Benefits shall be paid in cash at the same time, in the same form, and to the
same person or persons receiving the Restricted Retirement Allowance.     3.2  
An Eligible Employee may elect to have his or her Supplemental Pension Benefits
paid in a single lump sum payment. Lump sum amounts for Eligible Employees shall
be paid to the Eligible Employee 90 days after the Eligible Employee’s benefit
commencement date under the Goodrich Retirement Plan, or as soon as
administratively feasible thereafter. The election of a lump sum payment shall
be made in writing and may be delivered to the Committee at any time up to
30 days before the Eligible Employee’s benefit commencement date. Lump sum
payments shall be calculated using an immediate annuity factor and the interest
rate and mortality table specified in the Goodrich Retirement Plan as of the
valuation date. Lump sum payments shall be in lieu of all Supplemental Pension
Benefits, but shall have no effect on the form, timing, or amount of any
distribution made from the Goodrich Retirement Plan.     3.3   Supplemental
Pension Benefits under this Plan shall be subject to Federal, state, and local
laws applicable to income tax withholding. Supplemental Pension Benefit payments
shall be reduced by amounts withheld.

ARTICLE IV. DEATH BENEFITS

  4.1   Except as provided in Section 4.3, if an Eligible Employee dies prior to
retirement, his or her surviving spouse shall be entitled to receive a
supplemental survivor annuity under this Plan. The amount of the supplemental
survivor annuity for any calendar year shall be the excess of the Total
Retirement Allowance applicable to the surviving spouse over the Restricted
Retirement Allowance payable to the surviving spouse calculated using the
methodology contained in the Goodrich Pension Plan.     4.2   Death benefits
under this Plan for the surviving spouse of an Eligible Employee shall be paid
at the same time and in the same form as death benefits are paid to the
surviving spouse under the Goodrich Retirement Plan.     4.3   If an Eligible
Employee dies after attaining age 55 and completing 5 years of vesting service,
the Eligible Employee’s surviving spouse shall receive a lump sum benefit in
lieu of the death benefit provided under Section 4.1. The lump sum benefit shall
be the amount the Eligible Employee would have been entitled to receive as a
lump sum benefit if the Eligible Employee had retired on the day before his or
her death. Lump sum payments to a surviving spouse of an Eligible Employee shall
be paid to the surviving spouse 90 days after the surviving spouse’s benefit
commencement date under the Goodrich Retirement Plan, or as soon as
administratively feasible thereafter.

-3-



--------------------------------------------------------------------------------



 



ARTICLE V. AMENDMENT AND TERMINATION

  5.1   The Board reserves the right to amend this Plan or terminate it at any
time; provided, however, that no such amendment or termination shall have the
effect of reducing the amount of Supplemental Pension Benefits already accrued
prior to such amendment or termination. The Committee may amend the Plan at any
time, provided that amendments made by the Committee shall only be valid if the
amendments do not materially impact the cost or the nature of the Plan.     5.2
  In the event of Plan Termination, any amounts which have accrued under the
Plan prior to the date of termination shall be paid, at the discretion of the
Company, either in a single lump sum payment or by the delivery of a fully
paid-up and non-transferable annuity policy issued by an insurance company.

ARTICLE VI. GENERAL PROVISIONS

  6.1   This Plan shall be administered by the Committee, which shall maintain
records to enable the Committee to identify Eligible Employees and/or
beneficiaries who are entitled to receive Supplemental Pension Benefits or death
benefits.     6.2   The right or interest of any person to a Supplemental
Pension Benefit or a death benefit under this Plan shall not be subject to
voluntary or involuntary alienation, assignment, or transfer of any kind.    
6.3   The establishment of this Plan shall not confer any legal right to an
Eligible Employee for continuation of employment, or interfere with the right of
the Company to discharge an Eligible Employee or to treat an Eligible Employee
without regard to the impact that such treatment may have under this Plan.    
6.4   Except to the extent that Federal law is controlling, this Plan shall be
construed and administered in accordance with the laws of the State of North
Carolina.

ARTICLE VII. CHANGE IN CONTROL

  7.1   A “Potential Change in Control” shall be deemed to occur:

  (a)   at the time the Company enters into an agreement, the consummation of
which would result in a Change in Control; or     (b)   at the time the Company
or any individual, entity, or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) publicly announces an intention to take actions,
which if consummated, would result in a Change in Control; or     (c)   the
Board in its discretion determines, based on facts and circumstances, that a
Change in Control is possible.

-4-



--------------------------------------------------------------------------------



 



  7.2   Upon or following the occurrence of a Potential Change in Control, if so
directed by the Board in its sole discretion, the Company shall set aside in a
grantor trust, either existing or to be established, such amount as may be
determined by the Board not to exceed the projected benefit obligations under
the Plan as of the anticipated date of the possible Change in Control, less any
amounts previously set aside in a grantor trust to provide benefits under the
Plan. If a Change in Control does not occur within a reasonable time after the
date such funds are set aside, the funds, adjusted for any gains or losses,
shall revert to the Company.

-5-